Per Curiam:

In a petition for a rehearing the defendant exonerates his attorney from any blame for the imperfections of the abstract, which he, being a lawyer, prepared himself. He now suggests that the brief, read in connection with the abstract, furnished all the information necessary to a consideration of the case upon the merits, and insists that the court ought so to have considered it.
While the brief, treated as an abstract, does not meet the requirements of the rule as applied in the Conlon case (Railway Co. v. Conlon, 77 Kan. 324) and other cases, in this court, still, in view of the reasons given for failure to comply with the rule, and a desire to dispose of eases upon their merits when it can be done consistently with good practice, we have reexamined the record and again carefully considered all the evidence, and upon such review we find that the evidence was sufficient to sustain the verdict. The same conclusion was reached upon an examination of the record made before the opinion was written, but it was not then stated, the opinion being based upon the presumption that in the absence of a proper abstract it would be presumed that the evidence sustained the verdict. (Ante, p. 212.) We now add that a careful examination of the record shows that such evidence was duly received, and that no error appears in the proceedings.
The motion for a rehearmg is denied.